DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/20 has been considered by the examiner.

Drawings
The drawings were received on 2/4/20.  These drawings are acceptable.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is has terms which are not clear, concise and exact. The specification should be reviewed carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“The memory module 1200 may be tested by the host device 1100 during a booting operation or an operation.” Paragraph [0032]

The examiner has noticed that throughout the specification the term “operation” or “operations” is used without a descriptor and other places the term has descriptors such as “test operation”, “training operation”, “POST operation”, “rebooting operation” and others.  However the other uses of the term are not clear. The examiner suggests verification of the translation in these instances as this could merely be a translation issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the test pattern information which is stored in the memory device is described in the specification (Paragraph [0032, 0039-0040]) as being stored in the memory device in either a test pattern parameter memory or a test pattern information memory. As the examiner understands the specification, the test pattern parameter (or 
Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Based on the claim language of claim 10 it is unclear what is performing the method steps.
As disclosed by the specification each of the following steps in the claimed method is performed by different elements in Figure 1
reading a test pattern parameter (performed by the host)
generating a test pattern (performed by the test pattern generator)
testing the memory module (performed by the host) 
Based on the disclosure these are essential elements in the testing – appropriate clarification is required.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per claim 17, the phrase “weak information” is unclear and this phrase is only used once in the present specification and is not defined. The phrase is only used in the summary of the invention and is merely quoting the claim language. The term ‘weak characteristic’ is used throughout the specification and describes various aspects of a memory. As discussed above with relation to the term ‘operation’, this also may be a translation issue. Clarification is required.
Claims 2-9, 11-16, and 18-20 depend either directly or indirectly on the rejected independent claims and as such inherit the 35 U.S.C. 112 issues of the independent claims. Clarification of these issues are required in order to perform a proper search and comparison with the prior arts. As such these claims may not be further considered with respect to the prior arts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim   is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2021/0166778 to Guo.
	As per claim 1, Guo substantially teaches the claimed memory module (storage unit fig 6 element 220) comprising: at least one semiconductor memory device (Figure 6 elements 2201-2203); and a test pattern memory configured to, store first test pattern 
	Although Guo does not explicitly state that the transfer is performed in the test operation the transfer would be required in order to perform the test. Therefore it would have been an obvious requirement to a person having ordinary skill in the art at the time of filing of the present application in order to perform the test as stated. (Also see the 112 rejections above.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent No 8,621,292.
	As per claim 10, Kim substantially teaches the claimed method of testing a memory module (Abstract), the method comprising: reading a test pattern parameter stored in the memory module (Fig 4 control code table 520 and pattern code table 550); generating a test pattern based on the test pattern parameter read from the memory module (Pattern generation engine, Fig 4 element 530); and testing the memory module based on the test pattern (Paragraphs [0041-0042]). 
	Although the terminology referring to memory module is not used in the Kim reference, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application that element 500 of figure 4 could reasonably be a controller for a memory module to perform testing and connected to a host. Therefor the Kim reference would perform a functional equivalent test as to the claimed test method using the pattern and code tables to generate test patterns.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mando US Pub 2012/0029861 teaches a circuit that generate a basic format of a test pattern and storing it in a test device, the basic format includes at least one parameter and a test program for testing a test target circuit. Then, the circuit will set a predetermined value for the parameter to generate a test pattern and supplies the test pattern to the test target semiconductor circuit.
Shanbhogue et al. US Pub 2019/0162782 teaches a non-volatile storage can be used to store various program and other data. For example, this storage may be used to store at least portions of microcode, boot information such as a BIOS, other system software, test patterns for the diagnostic self-testing.  Test information in the form of one or more test patterns and operating parameter information may be stored within shared cache memory.

Johnson US Pub. 2007/0050167 teach a data exchange logic configured to internally generate test patterns, send the test patterns to the external memory controller such that timing parameters may be adjusted based on the test pattern. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner




/CYNTHIA BRITT/Primary Examiner, Art Unit 2111